Appeal by defendant from a judgment of the Supreme Court, Kings County (Lentol, J.), rendered May 18, 1977, convicting him of robbery in the first degree, burglary in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence. By order dated March 9, 1981, this court reversed the judgment and ordered a new trial (People v Bennette, 80 AD2d 858). On May 11, 1982, the Court of Appeals reversed this court’s order and remitted the matter to this court for consideration of the facts (56 NY2d 142). Judgment affirmed. No opinion. Mollen, P. J., Titone, Gulotta and Thompson, JJ., concur.